Citation Nr: 0841382	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  01-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to increased compensation for a major depressive 
disorder (previously diagnosed as dysthymic disorder) rated 
as 10 percent disabling prior to September 28, 2001, and 
rated as 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1972 to January 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The case was previously remanded by 
the Board in January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
action is required pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  In  February 2005, the RO provided a 
notification letter to the veteran in which he was advised 
the "To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
Significantly, however in Vazquez-Flores v. Peake, No. 05-355 
(U.S. Vet. App. Jan. 30, 2008), the United States Court of 
Appeals for Veterans Claims (Court) established significant 
new requirements with respect to the content of the duty-to-
assist notice which must be provided to a veteran who is 
seeking a higher rating.  

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the claimant that, to substantiate 
such a claim: 
(1) the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life;  
(2) if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  
        
In that case, the Court found that the VCAA notice that was 
provided to the appellant was inadequate.  The first letter, 
provided information concerning what is required to 
substantiate a service connection claim, and hence clearly 
was not adequate.  The second letter only advised the 
appellant to submit evidence that shows that his disability 
had "gotten worse."  The Court found that the notice 
provided was inadequate due to the confusing nature of the 
two notices, and the failure to explain that evidence is 
required to demonstrate the worsening of the service-
connected condition and the effect of that worsening on the 
claimant's occupational and daily life, or to provide, at 
least in general terms, the criteria beyond the effect of the 
worsening of the disability upon the occupational and daily 
life that is necessary to be awarded the higher disability 
rating for the condition.  

Accordingly, adequate section 5103(a) notice for the 
appellant's increased-compensation claim should have 
included, at a minimum, notification that he must either 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on his employment and daily 
life.  Additionally, because at least some of the higher 
disability ratings authorized under the DC (and referenced 
DCs) under which his disability is rated are based on 
specific criteria beyond the obvious effect of the worsening 
of the disability and its effect upon his employment and 
daily life, the Secretary should have notified the appellant, 
at least in general terms, of the information and evidence 
necessary to establish these more specific criteria.  
Further, if an increase in disability is found, the notice 
should have indicated that a disability rating would be 
assigned by applying relevant DCs based on the nature, 
severity, and duration of the symptoms and their impact upon 
his employment and daily life to the extent permitted by law.

Applying these principles to the present case, the Board 
finds that veteran was previously provided a VCAA 
notification letter, but it did not meet the requirements set 
forth in Vazquez-Flores v. Peake.  In fact, the letters in 
the present case contained virtually the same information 
which was found to be inadequate in Vazquez-Flores v. Peake.  
A remand is required to correct this deficiency.  

In addition, the veteran's most recent disability evaluation 
examination was conducted several years ago in March 2005.  
Such an examination is too old to allow assessment of the 
current severity of his disability.  As such, VA is required 
to afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his psychiatric 
disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
higher rating for a major depressive 
disorder.  The notice letter must explain 
that evidence is required to demonstrate 
the worsening of the service-connected 
condition and the effect of that 
worsening on the claimant's occupational 
and daily life, or to provide, at least 
in general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  The veteran should then be 
afforded an appropriate period of time to 
respond.  The RO should attempt to obtain 
any additional evidence identified by the 
veteran.  

2.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected major depressive 
disorder.  The examiner is requested to 
determine all current manifestations 
associated with the veteran's psychiatric 
disorder and to comment on their 
severity.  The examination should 
specifically address the degree of social 
and occupational impairment caused by the 
veteran's psychiatric disorder.  A 
current Global Assessment of Functioning 
(GAF) scale score should be provided.  
The claims folder should be available for 
review in conjunction with the 
examination.  The examiner should also 
indicate the effect, if any, that the 
veteran's disorder has on his 
employability.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

3.  Thereafter, the RO should 
readjudicate the claim for increased 
compensation taking into consideration 
any additional evidence received since 
the issuance of the last SSOC.  If any of 
the benefits sought on appeal remains 
denied, the appellant and the appellant's 
representative if any should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




